DETAILED ACTION
In response to remarks filed on 1 March 2022
Status of Claims
Claims 1-12 are pending;
Claims 1, 4, 10 and 12 are currently amended;
Claims 2, 3, 5-9 and 11 were previously presented;
Claims 13-15 are cancelled;
Claims 1-12 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 1 March 2022 have been fully considered and they are not persuasive. “Temporarily” is a relative term. The entire apparatus of Zhu can be removed if it needs to be replaced. Furthermore, the use of “at least one” and several “and/or” makes the claim unclear since it cannot be determined if one of the elements after the “at least one” would meet the claim or not. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim uses “at least one of” and then later the claim recites “and/or” several times. The claim is unclear since it cannot be determined if one of the elements after the “at least one” would meet the claim or not. For purposes of examination, it will be assumed that if one of the elements after the “at least one of” is present but not all, the claim limitations are still met. The dependent claims of claim 1 are also rejected for depending on a rejected independent claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al (U.S. Patent Application Publication No. 2018/0223497).
As to Claim 1, Zhu discloses a coupling system to be temporarily coupled to at least one of a jacket pile (#2) and a foundation pile (#4), comprising an upper fixation member (#41), a lower fixation member (#25) and a lifting device (#5) configured to move the upper and lower fixation members with respect to each other, wherein the coupling system is provided with at least one of: 
A grout transfer line configured to guide grout from a grout supply to a space between a jacket pile and a foundation pile upon installing the jacket pile to the foundation pile (Paragraph 0042), and/or 
A cleaning device configured to clean the inner and/or outer side of a foundation pile, and/or 
A separating device configured to separate a jacket pile from a foundation pile upon de-installing the jacket pile with respect to the foundation pile, and/or 
A measurement device configured to determine parameters of a jacket pile and/or a foundation pile.  
As to Claim 2, Zhu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Zhu also discloses wherein the grout transfer line is located at one of the upper and lower fixation members (Paragraph 0042).  
As to Claim 3, Zhu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Zhu also discloses wherein the grout transfer line has a discharge opening which is located between the upper and lower fixation members (Paragraph 0042).  
As to Claim 12, Zhu discloses the invention of Claim 1 (Refer to Claim 1 discussion). Zhu also discloses wherein at least one of the grout transfer line, the cleaning device, the separating device and the measurement device is removably coupled to at least one of the upper and lower fixation members (Paragraph 0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (U.S. Patent Application Publication No. 2018/0223497) in view of Guild (U.S. Patent No. 2,728,138).
As to Claim 4, Zhu discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Zhu is silent about wherein the separating device comprises a cutting device configured to cut at least one of a jacket pile and a foundation pile upon de-installing the jacket pile with respect to the foundation pile. Guild discloses a separating device comprising a cutting device (#39) configured to cut at least one of a jacket pile and a foundation pile upon de-installing the jacket pile with respect to the foundation pile. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a separating device comprising a cutting device configured to cut at least one of a jacket pile and a foundation pile upon de-installing the jacket pile with respect to the foundation pile. The motivation would have been to reduce the length of the pile when needed.
As to Claim 5, Zhu as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Zhu as modified also teaches wherein the cutting device is mounted to at least one of the upper (Guild: #17) and lower fixation members.  
As to Claim 6, Zhu as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Zhu as modified also teaches wherein the cutting device (Guild: #39) is rotatable with respect to the fixation members about an axis of rotation which is directed upwardly when the fixation members are located above each other.  
As to Claim 7, Zhu as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Zhu as modified also teaches wherein one of the upper and lower fixation members (Guild: #17, #22) comprises a circular guide along which the cutting device is drivable.  
As to Claim 8, Zhu as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Zhu as modified also teaches wherein the cutting device is located between the upper and lower fixation members (Guild: #17, #22).  
As to Claim 9, Zhu as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Zhu as modified also teaches wherein a lower side of the coupling system is provided with a tubular tapered element, which widens in a direction from the upper to the lower fixation member (Figure 4).  
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (U.S. Patent Application Publication No. 2018/0223497) in view of Vandenbulcke et al (U.S. Patent Application Publication No. 2012/0213594).
As to Claim 10, Zhu discloses the invention of Claim 1 (Refer to Claim 1 dicussion). However, Zhu is silent about wherein the upper and lower fixation members comprise respective grippers for clamping a jacket pile and a foundation pile, respectively.  Vandenbulcke discloses a fixation member comprising a gripper (Figure 5A and Figure 5B) to clamp piles. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the upper and lower fixation members comprise comprise respective grippers for clamping a jacket pile and a foundation pile, respectively. The motivation would have been to easily engage and disengage the fixation members from the piles.
As to Claim 11, Zhu as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Zhu as modified also teaches wherein each of the grippers has gripper arms and a pivot for rotating the gripper arms with respect to each other, wherein each of the grippers has a closed condition in which associated gripper arms form a ring-shape and an open condition in which the gripper arms are moved outwardly with respect to each other (Vandenbulcke: Figures 5A and 5B).  
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossow (Europe Patent Publication No. 2716818) in view of Wu et al (China Patent Publication No. 106592556, Sgouros et al (China Patent Publication No. 1132535A) and Jung et al (W.I.P.O. International Publication No. 2014204308).
As to Claim 1, Rossow discloses a coupling system (11) to be temporarily coupled to at least one of a jacket pile (4) and a foundation pile (8), comprising an upper fixation member (14), a lower fixation member (13) and a lifting device (19) configured to move the upper and lower fixation members with respect to each other, wherein the coupling system (11) is provided with at least one of a grout transfer line (G) configured to guide grout from a grout supply to a space between a jacket pile (4) and a foundation pile (8) upon installing the jacket pile to the foundation pile.
However, Rossow is silent about a cleaning device configured to clean the inner and/or outer side of a foundation pile. Wu discloses a cleaning device (5) configured to clean the inner and/or outer side of a foundation pile. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a cleaning device configured to clean the inner and/or outer side of a foundation pile. The motivation would have been to remove debris.
Furthermore, Rossow as modified (See above paragraph) is silent about a separating device configured to separate a jacket pile from a foundation pile upon de-installing the jacket pile with respect to the foundation pile. Sgouros discloses a separating device (70) configured to separate a jacket pile (20) from a foundation pile (22) upon de-installing the jacket pile with respect to the foundation pile. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a separating device configured to separate a jacket pile from a foundation pile upon de-installing the jacket pile with respect to the foundation pile. The motivation would have been to decouple the elements when necessary. 
Lastly, Rossow as modified (See above paragraph) is silent about a measurement device configured to determine parameters of a jacket pile and/or a foundation pile. Jung as discloses a measurement device (218) configured to determine parameters of a jacket pile and/or a foundation pile.  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a measurement device configured to determine parameters of a jacket pile and/or a foundation pile. The motivation would have been to monitor the elements during work. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 28 October 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678